Case 5:20-cv-00157-D Document 1-2 Filed 02/24/20 Page 1 of 11




                                              Exhibit 2
Case 5:20-cv-00157-D Document 1-2 Filed 02/24/20 Page 2 of 11




                                              Exhibit 2
Case 5:20-cv-00157-D Document 1-2 Filed 02/24/20 Page 3 of 11




                                              Exhibit 2
Case 5:20-cv-00157-D Document 1-2 Filed 02/24/20 Page 4 of 11




                                              Exhibit 2
Case 5:20-cv-00157-D Document 1-2 Filed 02/24/20 Page 5 of 11




                                              Exhibit 2
Case 5:20-cv-00157-D Document 1-2 Filed 02/24/20 Page 6 of 11




                                              Exhibit 2
Case 5:20-cv-00157-D Document 1-2 Filed 02/24/20 Page 7 of 11




                                              Exhibit 2
Case 5:20-cv-00157-D Document 1-2 Filed 02/24/20 Page 8 of 11




                                              Exhibit 2
Case 5:20-cv-00157-D Document 1-2 Filed 02/24/20 Page 9 of 11




                                              Exhibit 2
Case 5:20-cv-00157-D Document 1-2 Filed 02/24/20 Page 10 of 11




                                              Exhibit 2
Case 5:20-cv-00157-D Document 1-2 Filed 02/24/20 Page 11 of 11




                                              Exhibit 2
